PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the referee’s report. The referee accepted a conditional guilty plea from the respondent, Burton R. Levey, and recommended the disciplinary measure set forth in a consent judgment approved by The Florida Bar.
Based on respondent’s admission that he continued to advise and represent a certain client with regard to that client’s ostensibly legitimate business affairs when respondent knew or should have known that the client’s business affairs were to some extent affected by or connected with possible criminal activities on the part of the client, the referee recommended, in accordance with the consent plea, that respondent be found guilty of the following violations of the former Code of Professional Responsibility of The Florida Bar: Disciplinary Rule 2-110(B)(2), for failing to withdraw from representation when continued employment was likely to result in unethical conduct; and Disciplinary Rule 1-102(A)(6), for conduct adversely reflecting on fitness to practice law.
Consistent with the conditional guilty plea and consent judgment approved by the Bar, the referee recommended that respondent receive a public reprimand to be administered through a personal appearance before the Board of Governors.
We approve the referee’s report. We adjudge the respondent guilty of professional misconduct as set forth in the report and order that he receive a public reprimand to be administered through a personal appearance before the Board of Governors of The Florida Bar.
The costs of this proceeding are taxed against the respondent. Judgment for costs in the amount of $22,055.36 is hereby entered against Burton R. Levey, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT and GRIMES, JJ., concur.